Name: 82/373/EEC: Commission Decision of 19 May 1982 authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of Leptinotarsa decemlineata (Say)p (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-15

 Avis juridique important|31982D037382/373/EEC: Commission Decision of 19 May 1982 authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of Leptinotarsa decemlineata (Say)p (Only the English text is authentic) Official Journal L 168 , 15/06/1982 P. 0031 - 0032*****COMMISSION DECISION of 19 May 1982 authorizing the United Kingdom temporarily to take additional measures to protect itself against the introduction of Leptinotarsa decemlineata (Say) (Only the English text is authentic) (82/373/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 15 (2) thereof, Having regard to the communication from the United Kingdom of 29 April 1982, Whereas, pursuant to Directive 77/93/EEC, plants or plant products may be introduced into the United Kingdom only if they are free from Leptinotarsa decemlineata (Say) (Colorado beetle); whereas for certain plants the consignor Member States must take certain measures to ensure that these are not contaminated by that harmful organism; Whereas, nevertheless, when a Member State considers that there is an imminent danger of the introduction or spread in its territory of harmful organisms, it may temporarily take any additional measures necessary to protect itself against that danger; Whereas the United Kingdom has notified a 'Vegetable Produce (Temporary Prohibition on Landing) (Great Britain) Order 1982' No 599, adopted on 28 April 1982, banning the introduction into the United Kingdom of vegetable produce of certain species, originating in Italy, with effect from 30 April 1982 until 30 June 1982; Whereas the United Kingdom has jusified this measure by the fact that unusually high level of contaminations by Leptinotarsa decemlineata were detected on 15 April 1982, 26 April 1982 and 27 April 1982 respectively, of three vegetable consignments of parsley and spinach beet imported from Italy; Whereas it has been impossible to establish, during the period since the communication from the United Kingdom, either the causes of the increased contamination with Leptinotarsa decemlineata or the exact extent of the danger resulting from that situation; Whereas, pending the results of current investigations, temporary measures should be taken which take into account both the legitimate interest of the United Kingdom to be protected against the introduction of the insect in question and also the principle of free movement of goods; Whereas the detection of Leptinotarsa decemlineata in the consignments in question tends to show that the safeguards provided by Community provisions did not in these cases have the desired effect; whereas this situation might recur with results which could no longer be controlled; whereas although the harmful organism in question could be detected on the products by visual examination, systematic and thorough inspections on importation would be uneconomic and possibly wasteful, because of the labour required and the risk of possible destruction or rejection of a valuable product in the case of contamination; Whereas in these circumstances the established high level of contamination by Leptinotarsa decemlineata may be considered as a case of imminent danger; whereas it is therefore justifiable for the United Kingdom to demand, at this stage, additional safeguards to those provided by Community provisions; Whereas nevertheless an absolute ban on the introduction of specific material is excessive provided that the consignor Member State is able to provide the additional safeguards required; Whereas the United Kingdom should therefore be authorized for a specific period to require of Italy certain appropriate technical safeguards not provided for in current Community provisions, although the measures on imports should be adapted. Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The United Kingdom is hereby authorized, for a period expiring on 30 June 1982, to require that plants, other than seeds, of the species: - Apium graveolens L., - Asparagus officinalis L., - Cynara cardunculus L., - Cynara scolymus L., - Eruca sativa Lam, - Foeniculum vulgare Mill, - Malva sylvestris L., - Nasturtium officinale R. Br., - Petroselinum crispum Nym, - Portulaca oleracea L., - Raphanus spp., - Solanum melongena L., - Spinacia oleracea L., - Taraxacum officinale L., - Valerianella olitoria Poll, with foliage, originating in Italy, meet the requirements laid down in respect of other vegetable species in Annex IV, part B (14) of Directive 77/93/EEC, if they are to be introduced into the United Kingdom. 2. Moreover, the United Kingdom is authorized, for the same period, to require that plants, other than seeds, of the species listed in Annex IV, part B (14) of Directive 77/93/EEC, as well as those listed in Article 1 (1) of this Decision, with foliage, originating in Italy, meet the following conditions, in addition to those already referred to in paragraph 1, if they are to be introduced into the United Kingdom: (a) The plants shall originate - in Sardinia, or - in Sicily, or - in other regions, for which it has been established that effective official measures have been taken in order to minimize the risk of contamination by Leptinotarsa decemlineata; such measures shall in particular ensure that - the official plant-protection organization carries out surveys on the presence of Leptinotarsa decemlineata in the crops, with particular attention to places of production where either potatoes or aubergines were grown previously, - growers intensify measures to detect and control possible contaminations by this harmful organism, - transport from the place of production, cleaning and packing are carried out in such a way as to prevent possible contamination by the harmful organism concerned; (b) The plant-health certificate required as well as the labelling shall indicate the region of origin; (c) The plants shall be transported from the place of packing either directly to the United Kingdom by sea or air, or in containers sealed there officially or under official supervision and not opened prior to arrival in the United Kingdom. 3. Finally, the United Kingdom is authorized, for the same period, to require that plants, other than seeds, of the species - Asparagus officinalis L., - Daucus carota L., - Solanum melongena L., without foliage, originating in Italy, are accompanied by an official plant-health certificate indicating in English 'Without foliage', if they are to be introduced into the United Kingdom. This information shall also be given on the labelling. 4. The United Kingdom shall adapt the measures on imports of vegetables, originating in Italy, of the species listed in the 'Vegetable Produce (Temporary Prohibition on Landing) (Great Britain) Order 1982' No 599 of 28 April 1982 to this Decision with effect from 26 May 1982 at the latest. Article 2 The United Kingdom shall notify the Commission and the Italian Republic of the measures which it has taken to comply with this Decision. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23.